   Case 18-51025        Doc 27     Filed 05/28/19 Entered 05/28/19 16:45:06              Desc Main
                                     Document     Page 1 of 2

                                 United States Bankruptcy Court
                                  Western District of Virginia
                                     Harrisonburg Division
In re: ROBERT EDWARD WITT JR
                  Debtor.
Case No. 18-51025

3115 Morris Mill Road
Staunton, VA 24401
xxx-xx-1942


Chapter 13
                             NOTICE OF OBJECTION TO CLAIM

        Robert Edward Witt, Jr. has filed an objection to your claim in this bankruptcy case.

      Your claim may be reduced, modified, or eliminated. You should read these
papers carefully and discuss them with your attorney, if you have one.
        If you do not want the court to eliminate or change your claim, then on or before July
1, 2019, you or your lawyer must:

File with the court a written response to the objection, explaining your position, at:

                       116 N. Main Street, Room 223
                       Harrisonburg, VA 22802

If you mail your response to the court for filing, you must mail it early enough so that the court will
receive it on or before the date stated above.

You must also send a copy to: David Wright, Cox Law Group, PLLC, 900 Lakeside Drive,
Lynchburg VA 24501

Attend the hearing on the objection, scheduled to be held on July 17, 2019, at 9:30 a.m. in
Courtroom, US Courthouse, 116 N. Main Street, Harrisonburg, VA 22802.

If you or your attorney do not take these steps, the court may decide that you do not oppose the
objection to your claim.

Date: 05/28/19

Signature: /s/ David Wright
David Wright, Counsel for Debtor
Cox Law Group, PLLC
900 Lakeside Drive
Lynchburg, VA 24501
dave@coxlawgroup.com
434-845-2600
                 Case 18-51025            Doc 27         Filed 05/28/19 Entered 05/28/19 16:45:06                                  Desc Main
                                                           Document     Page 2 of 2
                                                  UNITED STATES BANKRUPTCY COURT
                                                FOR THE WESTERN DISTRICT OF VIRGINIA
                                                       HARRISONBURG DIVISION

     In re:             ROBERT EDWARD WITT, JR.                                       CHAPTER 13
                                  Debtor
                                                                                      CASE NO. 18-51025

                                                              OBJECTION TO CLAIM(S)

            The undersigned movant objects to the following claims for the reasons stated:


     CLAIM NO.                NAME AND ADDRESS OF CLAIMANT                                  AMOUNT                             OBJECTIONS

             2             Partners for Payment Relief DE II, LLC                           $54,430.75        Debtor ask for disallowance of this
                           Atten: Anthony Sottile, Authorized Agent for                                       claim in its entirety. This claim was
                           Creditor                                                                           discharged on 08/10/10 in a prior
                           920 Cassatt Road, Suite 120                                                        bankruptcy case # 10-50728 filed in
                           Berwyn, PA 19312
                                                                                                              the Western District of Virginia on
                                                                                                              04/30/10. The claim at the time was
                           Partners for Payment Relief DE II, LLC                                             owned by GMAC and later transferred
                           c/o Sottile and Barile, LLC                                                        to Partners for Payment Relief DE II,
                           Atten: Anthony Sottile, Authorized Agent for                                       LLC. Debtor ask disallowance of
                           Creditor                                                                           claim in full.
                           394 Wards Corner Road, Suite 180
                           Loveland, OH 45140


        WHEREFORE, the undersigned prays that the Court, after notice and an opportunity for hearing, sustain the objection(s) or
make other determination as is appropriate.

DATED: 05/28/19                                                                                                        /s/ David Wright
                                                                                      900 Lakeside Drive, Lynchburg, VA 24501
------------------------------------------------------------------------------------------------------------------------------------------------------------------

I hereby certify that I have served on the claimant by first-class mail to the person most recently designated on
the claimant's original or amended proof of claim as the person to receive notices, at the address so indicated;
and (i) if the objection is to a claim of the United States, or any of its officers or agencies, in the manner
provided for service of a summons and complaint by Rule 7004(b)(4) or (5); or (ii) if the objection is to a claim
of an insured depository institution, in the manner provide by Rule 7004(h).



DATED: 05/28/19                                                                                                       /s/ David Wright
                                                                                                                       MOVANT
Clerk, U.S. Bankruptcy Court
1101 Court St., Room 166, Lynchburg, VA 24504
(434) 845-0317




ochnl.frm (rev 12/17)
